Citation Nr: 1133458	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  06-16 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

2.  Entitlement to service connection for a lung disability.

3.  Entitlement to service connection for a lower back disability.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1967 to November 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2005 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claims for service connection for pneumonia, lumbar osteoarthritis, bilateral hearing loss and tinnitus.

The Veteran also appeals from an October 2010 rating decision issued by the Appeals Management Center (AMC) which granted the Veteran's claim for service connection for tinnitus and assigned an initial rating.

A July 2010 Board decision denied the Veteran's claims for service connection for Hepatitis C and a bilateral knee disability.  The instant claims for service connection were remanded for further development.

The issue of entitlement to an increased initial rating for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's current lung disability is not related to service.

2.  The Veteran's current lumbar spine disability is not related to service.

3.  The Veteran's bilateral hearing loss is not related to service.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a lung disability are not met.  38 U.S.C.A. §§ 1110, 1111, 1112(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

2.  The criteria for entitlement to service connection for a lumbar spine disability are not met.  38 U.S.C.A. §§ 1110, 1112, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

3.  The criteria for entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R.    §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice with regard to his claim for service connection for a lower back disability, a lung disability and hearing problems in a May 2005 letter.  This letter informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance VA could provide in obtaining evidence.  In addition, this letter informed him that he should submit any information relevant to his claim.  This letter provided proper preadjudication notice in accordance with Pelegrini.

The Veteran has substantiated his status as a veteran.  The second and third elements of proper Dingess notice were provided in the preadjudication May 2005 letter.  However, the Veteran has not been provided with proper notice regarding the remaining elements of Dingess notice.

VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini, supra.  However, as the instant claims are being denied, and no rating or effective date is being assigned, the Veteran has suffered no prejudice from the deficiency with regard to these elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has not alleged prejudice with regard to his notice deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of his claims.  The Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records and various private treatment records have been obtained.  VA examinations have been conducted and sufficient medical opinions have been obtained.  Although the Veteran has generally alleged that his service treatment records were lost, such records are contained in the claims file and these records document his admission to the base hospital for an upper respiratory infection (URI) in 1968.

In November 2010 the Veteran asserted that his original service treatment records were lost by the Army and that they reconstructed the records from temporary files.  He has not; however, asserted that additional records would be available, and has actually stated that he had been informed that additional records were not available.

In July 2010, the Board remanded the instant claims to allow VA examinations to be conducted to determine the etiologies of the claimed disabilities.  Such VA examinations were conducted in September 2010.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As neither the Veteran nor his representative has indicated that there is any outstanding pertinent information to be obtained, VA may proceed with the consideration of his claims.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires evidence of (1) a current disability; (2) incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as organic diseases of the nervous system (such as hearing loss) and arthritis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  A preexisting injury or disease is considered aggravated by military service where there is an increase in disability during service, absent a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation will not be conceded where the preexisting condition underwent no increase in service.  38 C.F.R. § 3.306(b).

If the presumption of soundness is not rebutted, the claim is treated as an ordinary claim for service connection.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing loss status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Lung Disability

An October 1967 service entrance examination was negative for any relevant abnormalities and the Veteran denied chronic or frequent colds or shortness of breath in an accompanying Report of Medical History (RMH).  The examiner noted that the Veteran had a pre-service history of occasional bronchitis.  In January 1968; the Veteran was seen with a complaint of chronic colds, and reported a history of having had pneumonia twice.  He was then admitted to the Womack Army Hospital.  A chest cold was found in March 1968.  An undated chest X-ray to rule out pneumonitis was negative.

An October 1968 service discharge examination was negative for any relevant abnormalities and the Veteran denied chronic or frequent colds or shortness of breath in an accompanying RMH.  The examiner noted that the Veteran had been admitted to the base hospital for an upper respiratory infection (URI).  The remaining service treatment records were negative for any complaints, treatments or diagnoses related to a lung disability.

A January 1993 private lung X-ray reveals the lungs to be clear.

A July 1993 private discharge summary indicates that the Veteran was involved in a work accident in which was sprayed in the face and mouth with chemicals.  There was a possibility that he had inhaled a significant amount of material to cause some respiratory problems.  An approximate 30 pack year history with continued smoking of a pack a day was reported.  Physical examination reveals a few scattered rhonchi, most of which cleared with cough.  An accompanying chest X-ray found the lungs to be free of infiltrates.  Final diagnoses included cigarette abuse without significant chronic obstructive pulmonary disease (COPD).

Private treatment notes dated from April 1997 to September 19999 show the Veteran reported a history of asthma and was found to have COPD with some probable bronchospasm; and COPD changes secondary to cigarette smoking.  In a September 1999 assessments of bronchitis and sinusitis were made.

A February 2000 private computed tomography (CT) scan was normal except for minimal chronic interstitial changes in the left lung base with left pleural thickening.

An October 2000 private treatment note indicates that the Veteran was seen for pneumonia and COPD.  In November 2000 it was noted that the Veteran had had pneumonia four weeks ago.  The impression was resolved pneumonia with a history of asbestosis.  He was encouraged to quit smoking.

VA treatment notes dated in June and August 2003 show the Veteran reported smoking two packs of cigarettes per day for 42 years.  An August 2003 VA abdominal CT scan found a small amount of scarring in the lung bases as well as some pleural thickening versus small effusions.

A November 2003 private treatment note contained an impression of bronchopneumonia with restrictive airway disease.

A February 2004 private treatment note reflects the Veteran's reports that he still smoked one to two packs of cigarettes per day.  Impressions of asthma, COPD and tobacco abuse were made.

A March 2004 VA treatment note reflects the Veteran's reports of repeated episodes of bronchitis since he was young and that the condition had recently progressed.  He reported that he was still smoking.  An impression of COPD was made.  

A February 2005 VA treatment note contains the Veteran's report that he had begun working at a coal fossil plant "with lots of dust" and that he requested a nebulizer machine.

In a statement dated in May 2005 E. W. indicated that she has known the Veteran for 30 years and that he did not breathe well.

In a June 2005 VA treatment note, the Veteran reported that he still smoked one pack of cigarettes per day.

An August 2005 VA general medicine examination reflects the Veteran's reports of smoking two packs of cigarettes per day for about 50 years.  He was diagnosed as having COPD ten years ago.  A diagnosis of COPD was made.

An October 2005 VA chest X-ray reveals a small area of linear scarring or discoid atelectasis at the left lung base without other abnormalities.  An October 2005 VA treatment note contained diagnoses of COPD and bronchitis.

A September 2010 VA respiratory examination reflects the Veteran's reports of having pneumonia during service and shortly after.  He had a smoking history of 68 "pack years."  Physical examination was negative for cor pulmonale, renovascular hypertension (RVH), pulmonary hypertension or restrictive disease.  Lungs had diminished breath sounds throughout without wheezing or rhonchi.  Following this examination and a review of the Veteran's claims file, a diagnosis of COPD was made.  The examiner opined that this current disability was less likely than not clearly and unmistakably permanently aggravated in service or had its onset in service but rather was the result of disease not related to service.  The Veteran had a significant smoking history that was unrelated to service.  The bronchitis that he had since his youth was an acute, self-limiting condition that resolved.  The Veteran developed permanent lung changes as a result of smoking that was unrelated to service.



Analysis

The October 1967 service RMH noted the Veteran's pre-service history of occasional bronchitis, however, his lungs were found to be normal on physical examination.  The Veteran is therefore entitled to the presumption of soundness with regard to his lung disability claim.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The Veteran has a current disability as he has been diagnosed with a variety of lung diseases, including COPD.  In order for his current lung disability to be recognized as service connected, the evidence must establish a link between this condition and an in-service injury or disease.  38 U.S.C.A. § 1110; Shedden and Hickson, supra.  

No such evidence has been received.  Although the Veteran's service treatment records document his treatment for a URI in January 1968 and a chest cold in March 1968, his October 1968 service discharge examination found his lungs to be normal.  The Veteran has contended that he had pneumonia in service, but the service treatment records indicate that this was ruled out during his hospitalization at the Womack Army Medical Center.  

In any event the records show that he reported no pertinent complaints or history at the time of his separation from service, and that on an employment examination in January 1993, the chest and respiratory system were examined, but no abnormality was noted.

The post-service clinical evidence is negative for a lung disability until 1997, nearly 30 years after service.  The Veteran has not alleged a continuity of symptomology as he indicated in his April 2005 formal claim that his COPD began in approximately 1989.  The clinical evidence does not establish such a continuity.  

Both the September 2010 VA examiner and the Veteran's various private treatment providers have attributed his lung disability to his extensive smoking history, with the September 2010 noting a 68 pack year history of smoking.  No other competent evidence suggesting a nexus between current pulmonary disease and service has been submitted.
  
While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between the Veteran's claimed lung disability and service, would require more than direct observation to resolve, and is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  This is particularly so here, where the Veteran has been treated and diagnosed with multiple maladies of the lung, including COPD, asthma and bronchitis and had a long history of smoking, and reported post-service exposures to asbestos and industrial dust.  Thus, the Veteran is not competent to opine that the current diseases identified long after service are the results of in-service events rather than the post-service risk factors.  

As there is no competent and credible evidence of a nexus between the Veteran's lung disability and service, reasonable doubt does not arise and the claim must be denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.

Lower Back Disability

The service treatment records contain no findings referable to a back disability.  The Veteran essentially denied such a disability in the report of medical history completed for service discharge.

The January 1993 employment examination shows that some abnormal findings were noted, but that no abnormality of the back was reported.

An October 1997 private treatment note reflects the Veteran's complaints of left sided back pain for the past week.  He did not recall any specific injuries but reported that his activities as a pipe welder required "a lot of contortions."  He also reported intermittent back problems related to his job.  Current symptoms included low back pain that did not radiate.  An assessment of an acute lumbar muscular strain with positive straight leg raising was made.

A December 1998 private treatment note reflects the Veteran's reports of chronic back pain and a history of discomfort in other joints related to prior motor cycle accidents.  Assessments of back pain and chronic pain, probably from arthritis and a history of old trauma, was made.

An August 1999 private treatment note reflects the Veteran's reports of back pain for the past month.  The provider opined that this back pain was thought to be related to the Veteran's obesity.

A July 2002 private treatment note contained assessments of arthralgias and arthritis but did not identify the affected joint or joints.

In an August 2003 VA treatment note, the Veteran reported back pain for the past two days and believed that he had exacerbated an old work injury incurred while lifting an object.  He reported a previous history of a motorcycle injury and a car accident.  An assessment of low back pain with sciatic radiation was made following a physical examination.

An October 2003 VA lumbar CT scan revealed moderate central canal stenosis at the L3-4 level and moderate to severe central canal stenosis at L4-5.

A February 2005 private treatment note contains reports that the Veteran had had multiple injuries due motor vehicle accidents with L3 to L5 disc fractures in the past.  The assessments included chronic neck and back pain due to previous motor vehicle accident injuries.

In a May 2005 statement, the Veteran wrote that "humping ammo" added to his back strain.

In her May 2005 statement E.W. noted that the Veteran complained about his back.

An August 2005 VA general medicine examination reflects the Veteran's complaints of low back pain that radiated down the left lower extremity.  An accompanying lumbar X-ray found degenerative changes that were most severe at L5-S1.  Following a physical examination and a review of the Veteran's electronic VA records, a diagnosis of lumbar spine degenerative joint disease was made.

A September 2005 VA treatment note shows the Veteran reported lower back pain since the 1970s.

An October 2005 private treatment note reflects the Veteran's reports of an automobile accident in the late 1980s with a fracture to his cervical spine but no surgery.  He underwent knee and left shoulder surgery following an automobile accident in 1971.  Physical examination reveals direct tenderness from L1 to L5 mostly in the paraspinous muscles which were tight and tender.  An assessment of probable lumbar spine degenerative disc disease with a history of herniated nucleus pulposus was made.

A September 2010 VA orthopedic examination reflects the Veteran's reports of lower back pain since basic training that had increased through time.  The examiner noted, however, that there were reports of motor vehicle accidents after service, with an L3 L5 fracture.  A review of the claims file reveals findings of multiple motor vehicle accidents following service with an L3 and L5 fracture.  Current complaints include constant moderate back pain that did not radiate into his legs.  Following a physical examination and a review of the Veteran's claims file, a diagnosis of a chronic lumbar strain as a residual of a L3-L5 fracture was made.  

The examiner opined that this disability was less likely than not related to the Veteran's complaints of lower back pain during service as he had an acute self-limiting condition that did not progress until he was involved in multiple motor vehicle accidents that would account for his current chronic condition.

In his November 2010 statement the Veteran disputed the report of injury to the low back in an auto accident soon after service.  He asserted that the 1971 accident only resulted in a shoulder injury.  He also asserted that he had reported an injury to his tailbone in a fall on a log during training.


Analysis

The Veteran has a current disability as he has been diagnosed with a variety of lumbar spine disabilities, including degenerative disc disease.  In order for his current lumbar spine disability to be recognized as service connected, the evidence must establish a link between this condition and an in-service injury or disease or that arthritis manifested within one year of service discharge.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.  

No such evidence has been received.  The Veteran's October 1968 service discharge examination found his spine to be normal.  The post-service clinical evidence is negative for a lumbar spine disability until 1997, nearly 30 years after service.  

Both the September 2010 VA examiner and the Veteran's various private treatment providers have attributed his lumbar spine disability to post-service traumas; at times so has the Veteran.  
 
The Veteran has, at times, alleged a continuity of symptomology.  Although he reported in his April 2005 formal claim that he ruptured his "L3-L4-L5" discs in January 1967, he indicated in a January 2011 statement that these injuries were sustained in a "Nov-Dec of 89" motor vehicle accident.  An October 1997 private treatment note reflects the Veteran's reports of back pain for the past week and attributed back problems to his job as a welder.  Further, the absence of any clinical evidence or complaints for many years after service is a factor that weighs against a finding of continuity of symptomatology.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Although the Veteran is competent to describe observable symptomatology, his statements regarding continuity of symptomatology are not deemed credible as they are inconsistent with the medical evidence described above and his own statements given for treatment or examination purposes.  

In this regard the Veteran reported no back symptomatology at the time of his service separation, no back disability was identified on the 1993 employment examination, and when initially seen for back complaints in1997, the Veteran indicated that the symptoms were of recent onset.  Subsequently he appears to have attributed his symptoms to on-the-job injuries or motor vehicle accidents.

No other competent evidence suggesting such a nexus has been submitted.  

Arthritis is considered a chronic disease under the provisions of 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  As such, if manifested to a compensable degree within one year of service, service connection will be presumed.  If the disease is manifested in service and at any time thereafter, service connection will also be conceded.  38 C.F.R. § 3.303(b).  In this case there is no evidence that arthritis was manifested to a compensable degree until many years after service.  

As the evidence is against finding a nexus between the Veteran's lumbar spine disability and service, reasonable doubt does not arise and the claim must be denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.

Bilateral Hearing Loss

An October 1967 service entrance examination was negative for any relevant abnormalities and the Veteran denied hearing loss in an accompanying Report of Medical History (RMH).  An accompanying audiological examination reveals the following results, measured in decibels and converted to ISO (ANSI) units:

Hertz	500	1,000	2,000	4,000
Right	15	5	15	0	
Left	 	15	15	15	30

An October 1968 service discharge examination was negative for any relevant abnormalities and the Veteran reported "running ears" but denied hearing loss in an accompanying RMH.  An accompanying audiological examination reveals the following results, measured in decibels:


Hertz	500	1,000	2,000	4,000
Right	0	0	10	0	
Left	 	0	5	10	20

Findings were not reported at 3000 Hertz.  The remaining service treatment records were negative for any complaints, treatments or diagnoses related to hearing loss.

In a May 2005 statement, the Veteran wrote that "there was a day" when he was unable to hear out of his left ear and that his period lasted for two weeks.  He lost "a lot" of hearing on certain pitches as a result.

The Veteran attributed his hearing difficulties to weapons and artillery fire during service in a second May 2005 statement.

An August 2005 VA general medicine examination indicates that the Veteran had no audio complaints.

A September 2010 VA audiological examination reflects the Veteran's reports of noise exposure from artillery, back blasts, automatic weapons, pipe fitting, grinders, equipment, hunting and "drag strips."  Audiological testing reveals the following results, measured in decibels:

Hertz	500	1,000	2,000	3,000	4,000
Right	15	20	40	60	65	
Left	 	15	25	55	75	65

Word recognition scores were 80 percent bilaterally.  Following this examination and a review of the Veteran's claims file, diagnoses of mild to moderately severe sensorineural hearing loss in the right ear and moderately severe to profound hearing loss in the left ear were made.  The examiner opined that the Veteran's hearing loss was not caused by military noise exposure as his audiogram was normal at separation and the medical literature does not support delayed onset hearing loss from noise exposure.

The Veteran has a current disability as he has bilateral hearing loss as defined by VA regulations.  38 C.F.R. § 3.385.  In order for his current bilateral hearing loss to be recognized as service connected, the competent medical evidence of record must establish a link between this condition and an in-service injury or disease or that his claimed hearing loss manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.

In-service noise exposure is conceded as the Veteran's reports of acoustic trauma are consistent with his reported duties and service history.  The evidence of record, including the lay statements from the Veteran establishes that his in-service MOS of basic field artillery exposed him to noise.  Such a rating is shown to involve a "Highly Probable" exposure to hazardous noise; thus, the Veteran's in-service noise exposure is conceded.  See Fast Letter 10-35 (Sept. 2, 2010).

The Veteran's October 1968 service discharge examination found the Veteran's hearing to be normal under VA regulations.  Although the Veteran's representative claimed that his hearing acuity decreased during service, the entrance and discharge audiological testing results demonstrate that his hearing actually improved during service.  

The clinical evidence is negative for bilateral hearing loss until 2010, more than 42 years after active duty service.  The September 2010 VA examiner did not find a nexus between the Veteran's hearing loss and service and provided a rationale to support this opinion.  

The Veteran has alleged a continuity of symptomology, stating in his April 2005 formal claim that he had suffered from hearing loss since advanced individual training.  However, the service treatment records show that he indicated that he had no hearing loss at the time of his separation from service, and the separation examination affirmatively showed no hearing loss on testing.  Similarly, no hearing loss was reported on the 1993 employment examination.

September 2010 VA examination reflects his reports of post-service occupational and recreational noise exposure.  Although the Veteran is competent to describe observable symptomatology, his statements regarding continuity of symptomatology are not deemed credible as they are inconsistent with the medical evidence described above and his own statements.  

Sensorineural hearing loss, as a disease of the nervous system, may be a chronic disease under the provisions of 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  As such, if manifested to a compensable degree within one year of service, service connection will be presumed.  If the disease is manifested in service and at any time thereafter, service connection will also be conceded.  38 C.F.R. § 3.303(b).  In this case there is no evidence that bilateral hearing loss was manifested to a compensable degree for many years after service.  

As the evidence is against finding a nexus between bilateral hearing loss and service, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for a lung disability is denied.

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The October 2010 rating decision granted service connection for tinnitus and assigned an initial rating of 10 percent.  In his November 2010 statement the Veteran wrote that "my hearing disability was granted on appeal (Don't agree with the percents, will try appeal)."  This statement is liberally construed as a notice of disagreement with the initial rating for tinnitus.  A statement of the case (SOC) addressing this appeal has not been issued.  The Board is required to remand the claim for an increased initial rating for tinnitus to allow a SOC to be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a SOC addressing the claim for an increased initial rating for tinnitus.  This issue should not be certified to the Board unless a timely substantive appeal is received.  If a timely substantive appeal is not received, the appeal should be closed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


